205 S.E.2d 558 (1974)
22 N.C. App. 55
STATE of North Carolina
v.
William LOGAN.
No. 7426SC353.
Court of Appeals of North Carolina.
June 5, 1974.
Certiorari Denied and Appeal Dismissed August 13, 1974.
Atty. Gen. Robert Morgan by Parks H. Icenhour, Asst. Atty. Gen., Raleigh, for the State.
Olive, Howard, Downer, Williams & Price by Paul J. Williams, Charlotte, for defendant appellant.
Certiorari Denied and Appeal Dismissed by Supreme Court August 13, 1974.
*559 VAUGHN, Judge.
We find no merit in defendant's contentions that a series of articles which appeared in local newspapers were so prejudicial that they undermined the possibility of a fair trial in Mecklenburg County and that the court thus erred in denying defendant's motions for removal to another county, a special venire and a continuance. The court did not abuse its discretion in denying the motions. In a related challenge, defendant asserts that the court should have declared a mistrial after the appearance of several newspaper articles about defendant's trial. These assignments of error are overruled.
Defendant next asserts that the Solicitor was improperly allowed to ask defendant whether he had previously committed certain other criminal offenses. At the time of the trial, defendant was under indictment for some of those offenses. The Solicitor did not ask whether defendant had been indicted for any of these offenses but whether he committed the acts. It was proper for the Solicitor to attack defendant's credibility in this manner. Although a defendant may not be asked whether he was indicted for a given act, he may, for purposes of impeachment, be asked if he has committed specific criminal acts. State v. Gainey, 280 N.C. 366, 185 S.E.2d 874.
Defendant further contends that Officer Snyder should not have been permitted to testify about prior drug transactions he had with defendant which were unrelated to the present case. On cross-examination, defendant had denied participating in those transactions. Defendant argues that when a defendant is asked whether he has committed a criminal offense, his answer is conclusive and may not be contradicted by other evidence. We hold that the evidence was properly admitted to show intent, motive and guilty knowledge. State v. McClain, 240 N.C. 171, 81 S.E.2d 364; State v. Johnson, 13 N.C.App. 323, 185 S.E.2d 423, cert. granted, 280 N.C. 724, 186 S.E.2d 926, appeal dismissed, 281 N.C. 761, 191 S.E.2d 364.
We have carefully considered defendant's other assignments of error including those relating to the court's modification of a limiting instruction during trial and its refusal to grant a mistrial after the jury was polled. We find no prejudicial error.
No error.
CAMPBELL and MORRIS, JJ., concur.